DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 5, 108, 110-112, 116-118 and 120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treadway in US20110226991.

Regarding Claim 1 and 5:  Treadway teaches a multilayered nanostructure comprising a core, an intermediate shell disposed over the core, and an external semiconductor shell layer disposed over the intermediate shell (See Paragraph 7).  Treadway teaches that the core and each shell are chosen from the materials as set forth in paragraph 105 and are typically composed of different materials. Treadway teaches that the core and shells may be chosen from semiconductor materials including ZnS, ZnSe, and InP (See Paragraph 145).  Each shell of the nanostructure may comprise from 3-5 monolayers of material (See Paragraph 118) and thus may have an overlapping thickness, since a monolayer is generally 0.3-0.5 nm in thickness.  On this basis, Treadway teaches an overlapping range of structures. Treadway teaches that the core and shells may be chosen from semiconductor materials including ZnS, ZnSe, and InP (See Paragraph 145).  Treadway teaches that the nanostructures of his teachings may have a quantum yield between 60 and 99% (See Paragraph 106).  Treadway teaches that the structures created preferably have a fwhm of less than 50 nm (See Paragraph 103).  As the material composition, structure, and layer thicknesses of Treadway are the same or overlapping with the subject matter that is claimed and disclosed, the composition according to Treadway would necessarily have an overlapping range of optical densities from 1-2 at 450 nm.  Materials of the same composition and structure must necessarily have the same properties as those properties stem directly from the composition and structure.  


Regarding Claim 108:  Treadway is silent concerning the range of wavelengths at which the nanostructures exhibit peak emission; however, the emission wavelength of a quantum dot is based upon its material composition and size.  Treadway teaches an overlapping range of material compositions as is discussed above.  Treadway teaches that the nanostructure may have a size less than 10 nm (See Paragraph 98).  Quantum dots having the same composition and structure and having the same size would necessarily emit light of the same wavelength (See instant disclosure; paragraph 157).  

Regarding Claim 110-111:  Each shell of the nanostructure may comprise from 3-5 monolayers of material (See Paragraph 118) and thus may have an overlapping thickness, since a monolayer is generally 0.3-0.5 nm in thickness.  The thickness of the materials of Treadway at least overlap the claimed thicknesses.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping range.  

Regarding Claim 112:  Treadway teaches that the nanostructures of his teachings may have a quantum yield between 60 and 99% (See Paragraph 106).
Regarding Claim 116-118 and 120:  Treadway teaches that each of the shells may be a thickness from 3 to 7 monolayers (See Paragraph 117).  Treadway teaches that the monolayers of the shelling materials are added sequentially in a controlled addition process (SILAR; See Paragraph 115).  As this is the case, the core/shell/shell material exists initially as a core/shell material having a shell thickness from 3-7 monolayers.  The outer shell is then sequentially added on this core/shell material.  As the shells are individually added monolayer by monolayer, the intermediate product of Treadway may exist as a core/shell/shell structure having a core, an intermediate shell from 3-7 monolayers, and an outer shell, which initially has 1 monolayer after the first addition, 2 monolayers after the second addition and so forth.  Thus Treadway obviates the claimed structure as an intermediate product in his process.


Allowable Subject Matter
Claim 119 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Treadway teaches core/shell/shell structures, wherein the individual shells may have monolayer thicknesses between 3-7 monolayers.  The product with a core/shell/shell structure thus cannot arbitrarily have fewer than 3 monolayers in the intermediate shell without departing from the teachings of Treadway.  As the intermediate shell is formed prior to the outer shell, such a structure cannot exist as an intermediate product.

Response to Arguments
Applicant's arguments filed 12/31/20 have been fully considered but they are not persuasive. Applicant argues in terms of the scope of Treadway, who teaches a variety of core/shell/shell quantum dot compositions. It is noted that the teachings of the prior art are not limited to those preferred or exemplified embodiments, but are taken as a whole.  Applicant establishes that the core/shell/shell nanostructures of composition InP/ZnSe/ZnS, which are within the scope of Treadway’s teachings, were known in the prior art.  On this basis, those of ordinary skill in the art would have found it obvious to apply the teachings of Treadway to known materials within its scope.  Therefore, the use of the particular compositions in Treadway would have been obvious to those of ordinary skill as they would be aware of the viability of this structure.  Applicant goes on to argue that the prior art to Ippen does not concurrently meet applicant’s limitations regarding both FWHM and QY.  The material properties of FWHM and QY measure various qualities of the crystal and are not mutually exclusive.  Ippen previously shows that the crystal structures InP/ZnSe/ZnS are capable of achieving the claimed quantum yields, but the processing route of Ippen is only able to achieve 10% rms, which leads to a fwhm between 45-50 nm.  The prior art to Treadway is drawn to producing particles with as low as 3% rms (See Paragraph 102) and low fwhm that correlates to the monodispersity of the sample (See Paragraph 103).  The creation of a more refined particle size distribution to decrease fwhm is an obvious manipulation within the art.  Applicant goes on to allege the appearance of unexpected results when certain precursors are used and the properties associated with those results.  The claims do not currently incorporate this feature and the range of properties are not associated with those results as discussed by applicant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Hoban/Primary Examiner, Art Unit 1734